COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Arnold Ray Lamotte v. The State of Texas

Appellate case number:     01-15-00368-CR

Trial court case number: C-1-CR-12-300283

Trial court:               County Court at Law No 6 of Travis County

        On May 19, 2015, the Court abated appellant’s appeal and directed the trial court to make
certain findings regarding representation of appellant. On May 15, 2015, the Court received
appellant’s “Second Motion to Confirm County Court Appointed Karen Oprea Employment is
Terminated” and a motion requesting copies of the record on appeal. The Court will rule on
those motions after it receives the trial court’s findings on representation and lifts the abatement.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                   X Acting individually       Acting for the Court


Date: May 21, 2015